DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 1/28/2022.  Claims 1-15 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. The objections to the specifications have been withdrawn in light of the amendments filed. 

Claim Objections

Claims 3, 4, 10 and 11 are objected to because of the following informalities:    

Regarding Claims 3 and 10, in line 3 the claim recites “...based on degrees of superheat of discharge from the compressors.”  Please amend the claim to recite - - based on compressor discharge superheat degree - - for clarity.

Regarding Claims 4 and 11, in line 3 the claim recites “...based on degrees of superheat of suctions of the compressors.”  Please amend the claim to recite - - based on compressor suction superheat degree - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-15, the recitation of “...an outdoor side expansion valve,” renders the claim indefinite because the use of the limitation “an outdoor side expansion valve” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “outdoor side expansion valve” is inconsistent in light of the specification which discloses no such device but instead shows “outdoor side expansion device.”  
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03

Regarding Claim 1, the recitation of “...relay device temperature detecting sensor,” renders the claim indefinite because the use of the limitation “a relay device temperature detecting sensor” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “relay device temperature detecting sensor” is inconsistent in light of the specification which discloses no such device but instead discloses a “relay device temperature detecting unit.”   
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03

Regarding Claim 2, the recitation of “...indoor temperature detecting sensor,” renders the claim indefinite because the use of the limitation “indoor temperature detecting sensor” creates a conflict and/or inconsistency with the disclosure.  In particular, the limitation “indoor temperature detecting sensor” is inconsistent in light of the specification which discloses no such device but instead discloses a “indoor temperature detecting unit.”   
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  See MPEP 2173.03

Regarding Claim 1, the recitation of “...the controller increases or decreases a sum of opening degrees of the outdoor side expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor side expansion devices while maintaining the ratio between opening degree change amounts of the outdoor side expansion devices based on the temperature detected by the relay device temperature detecting unit,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps and/or structure that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
For example, it is disclosed that the opening degree ratio of outdoor side expansion valves are dependent upon a measured superheat.  However, the structure to determine superheat is not claimed.  Thus, the structure required to perform the function is not recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “...the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion devices while maintaining the ratio between the opening degree change amounts of the outdoor side expansion devices based on a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps and/or structure that accomplish the result.  Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
For example, it is disclosed that the opening degree ratio of outdoor side expansion valves are dependent upon a measured superheat.  However, the structure to determine superheat is not claimed.  Thus, the structure required to perform the function is not recited.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 3 and 10, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side expansion valves based on degrees of superheat of discharges from the compressors, 
the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion valves of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change, and 
the controller changes the opening degree of each of the outdoor side expansion valves by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient,” renders the claim indefinite.
For example, the claim recites superheat obtained from a discharge side of the compressor but fails to disclose the particular structure, materials or steps that accomplish the function or achieve the result of determining superheat.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Thus, the claim is ambiguous with respect to discharge superheat determination.
Secondly, the claim is cited as being indefinite and/or inconsistent with the disclosure because whereas there is a relationship between the correction coefficient and a ratio between opening degrees of the respective outdoor expansion devices, it is not disclosed that the correction coefficient is based on i.e. determined from said relationship.  See at least 0062; 0068 where the determination of correction coefficient is determined for measured temperature at relay device.  
Lastly, the claim has been amended to recite an “outdoor expansion valve” which is inconsistent with the disclosure...where in at least 0078 outdoor expansion devices 9, 109 are silent to specific structure that define the said devices.    
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 4 and 11, the recitation of “...wherein the controller sets an opening degree change amount of each of the outdoor side expansion devices based on degrees of superheat of suctions of the compressors, the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change, and the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient,” renders the claim indefinite.
For example, the claim recites superheat obtained from a suction side of the compressor but fails to disclose the particular structure, materials or steps that accomplish the function or achieve the result of determining superheat.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Thus, the claim is ambiguous with respect to suction superheat determination.
Secondly, the claim is cited as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  at least a determination of a superheat ‘target or initial’ value from with a claimed opening degree change amount can be determined.  See at least 0055; 0056.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 5 and 12, the recitation of “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is larger than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses, the controller determines a correction coefficient α satisfying a condition 0 < α < (LEV2a + LEV2b)/(LEV2a* + LEV2b*), and
the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient α,” renders the claim unclear.
For example, the limitation “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is larger than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses,” is not entirely clear.  Particularly, “adding each of the opening degree change amounts to the respective opening degree...is larger than a sum of the opening degrees....,” is unclear.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 6 and 13, the recitation of “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses, 
the controller determines a correction coefficient β satisfying a condition (LEV2a + LEV2b)/(LEV2a* + LEV2b*) < β, and the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of opening degree change amounts by the correction coefficient β” renders the claim unclear.
For example, the limitation “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses,” is not entirely clear.  Particularly, “adding each of the opening degree change amounts to the respective opening degree is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices of the heat source apparatuses....,” is unclear and/or wordy.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “...wherein the controller changes the opening degree of each of the outdoor side expansion devices based on the temperature of one of the relay devices positioned closest to the heat source apparatuses,” renders the claim indefinite.  
In particular, notwithstanding permissible instances of functional claiming, the claim fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim.  The claim appears to recite a result achieved by the invention without reciting the steps that accomplish the result i.e. how does the controller make the recited determination? Thus, all means, methods or steps of achieving the result may be encompassed by the claim.  One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 8 and 14, the recitation of “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is larger than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices prior to change of the heat source apparatuses, 
the controller determines a correction coefficient α satisfying a condition 0 < α <  (LEV2a + LEV2b)/(LEV2a* + LEV2b*), and 
the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient α” renders the claim unclear.
As explained above with respect to claims 5 and 6, the claim language is not precise and is unclear and/or wordy.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 9 and 15, the recitation of “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees of the outdoor side expansion devices prior to change of the heat source apparatuses, 
the controller determines a correction coefficient β satisfying a condition (LEV2a + LEV2b)/(LEV2a* + LEV2b*) < β,
the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of opening degree change amounts by the correction coefficient β” renders the claim unclear.
As explained above with respect to claims 5 and 6, the claim language is not precise and is unclear and/or wordy.
Lastly, it is unclear what “... (LEV2a + LEV2b) and (LEV2a* + LEV2b*)” means in the claims and the claim in its entirety is ambiguous.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koge et al. (US2016/0245540) in view of Tanaka et al. (US2015/0316284).

Regarding Claim 1, Koge teaches an air-conditioning apparatus comprising: a plurality of heat source apparatuses [A; 0022] each including a compressor [101], an outdoor side expansion device [122], a heat source side heat exchanger [103], and an accumulator [104]; a plurality of indoor units [C, D] each including an indoor heat exchanger [105] and each configured to perform one of cooling and heating operations [0025; 0055; 0058; fig 1]; 
a relay device [B] connected to the heat source apparatuses by a high-pressure pipe [106] and a low-pressure pipe [107] and configured to distribute refrigerant flowing therein from the heat source apparatuses to the plurality of indoor units [0021]; and
a controller [141] configured to control operations of the heat source apparatuses [0039], 
wherein the relay device includes a gas-liquid separator [112] configured to separate the refrigerant flowing from the high-pressure pipe into gas refrigerant in a gas state and liquid refrigerant in a liquid state [0042]; 
a gas pipe [107d] configured to supply the gas refrigerant exiting the gas-liquid separator to the indoor units performing the heating operation from among the plurality of indoor units during a heating main operation in which one or more of the plurality of indoor units perform cooling operation, whereas remaining indoor units perform heating operation [0045]; 
a liquid pipe [106] configured to supply the liquid refrigerant flowing from the gas- liquid separator to the one or more indoor units performing the cooling operation from among the plurality of indoor units during the heating main operation [0044]; 
a bypass pipe [114] branching off from the liquid pipe and connected to the low-pressure pipe [0067]; a bypass flow control valve [115] configured to regulate a flow volume of the refrigerant flowing through the bypass pipe [0049]; and 
a relay device temperature detecting unit [132] configured to detect a temperature of the refrigerant flowing through the bypass pipe [0049].
Koge does not explicitly teach wherein during the heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing the opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts changes an opening degree of each of the outdoor side expansion devices based on the temperature detected by the relay device temperature detecting unit.
However, Tanaka teaches an air conditioning apparatus [fig. 1] wherein during a heating main operation, the controller increases or decreases an opening degree of an outdoor expansion device [135] of a heat source apparatus [100] by changing the opening degrees of the outdoor expansion valve based on a temperature detected by a relay device temperature detecting unit [352; 0100-0102; see also MPEP 2144.04 VIB; where a person skilled in the art at the time of the invention would recognize the advantages of controlling the outdoor expansion device of both heat source apparatuses.  In turn it would have been obvious to modify the system of Koge to incorporate the teaches of Tanaka to control the outdoor expansion device of both heat source apparatuses.  Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art].  Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents the indoor unit performing cooling from becoming frozen [0105].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Koge to  have wherein during the heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing the opening degrees of the outdoor expansion valves while maintaining a ratio between opening degree change amounts changes an opening degree of each of the outdoor side expansion devices based on the temperature detected by the relay device temperature detecting unit in view of the teachings of Tanaka in order to prevent the indoor unit performing cooling from becoming frozen.

The recitation of "while maintaining a ratio between opening degree change amounts changes an opening degree of each of the outdoor side expansion devices" recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended, specifically.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114

Regarding Claim 7, Koge teaches the invention of Claim 1 above and teaches two or more of the relay devices [0022], wherein the controller changes the opening degree of each of the outdoor side expansion devices based on the temperature of one of the relay devices positioned closest to the heat source apparatuses [0039; 0042; where the controller is capable of controlling a plurality of outdoor expansion valves based upon at least sensor 132].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koge et al. (US2016/0245540) in view of Okano et al. (US2015/0176879).

Regarding Claim 2, Koge teaches an air-conditioning apparatus [fig 1] comprising: a plurality of heat source apparatuses [A; 0022] each including a compressor [101], an outdoor side expansion device [122], a heat source side heat exchanger [103], and an accumulator [104]; 
a plurality of indoor units [C, D] each including an indoor heat exchanger [105] and an indoor side expansion device [109] and each configured to perform one of cooling and heating operations [0025; 0055; 0058; fig 1]; 
a relay device [B] connected to the heat source apparatuses by a high-pressure pipe [106] and a low-pressure pipe [107] and configured to distribute refrigerant flowing therein from the heat source apparatuses to the plurality of indoor units [0021]; and 
a controller [141] configured to control operations of the heat source apparatuses [0039], wherein each of the indoor units includes an indoor unit temperature detecting unit [133] provided between the indoor heat exchanger and the indoor side expansion device [0055].
Koge does not teach where the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices based on a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation.
However, Okano teaches an air conditioning apparatus [fig. 1] where a controller [8] increases or decreases a sum of opening degree of an outdoor expansion device [6] of a heat source apparatus [100] by changing opening degree of the outdoor expansion valves based on a temperature detected by an indoor unit temperature detecting unit [24] during a heating main operation in which one or more of a plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation [0062; 0063; fig 3; see also MPEP 2144.04 VIB; where a person skilled in the art at the time of the invention would recognize the advantages of controlling the outdoor expansion device of both heat source apparatuses.  In turn it would have been obvious to modify the system of Koge to incorporate the teaches of Okano to control the outdoor expansion device of both heat source apparatuses.  Furthermore, it has been held that duplication of working parts of a device involve only routine skill in the art].  Okano teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously prevents the indoor unit performing cooling from becoming frozen [0062].
 Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Koge to  have where the controller increases or decreases a sum of opening degrees of the outdoor expansion devices of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices based on a temperature detected by the indoor unit temperature detecting unit during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation in view of the teachings of Okano in order to prevent the indoor unit performing cooling from becoming frozen.

The recitation of " while maintaining a ratio between the opening degree change amounts of the outdoor side expansion devices " recited in the claim has been considered a recitation of intended use.  The prior art structure as modified above is capable of preforming as intended, specifically.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114



Examiner Note:

Claims 3-15 are properly rejected based upon dependency of properly rejected independent claims.
Applicant is encouraged to review the comments with respect to claims 3-15 below regarding clarity issues.

Regarding Claims 3 and 10, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims.  Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitations that are not part of the claim. 
For example, the limitation “...the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change,” attempts to define a feature whereby a correction coefficient is determined.  However, the claim language is broader than the disclosed feature where two distinct methods to determine correction coefficient are disclosed.  See at least 0062; 0068.  As per MPEP 2111.01 it is improper to import those narrow methods into the claims.  Thus, the claims are indefinite and because of the indefiniteness of the claims, the examiner cannot determine without undue speculation whether or not the art of record could be appropriately applied.
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.
Regarding Claims 4 and 11, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims. Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitations that are not part of the claim. 
For example, the limitation “...the controller determines a correction coefficient based on a ratio between a sum of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses and a sum of values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change,” attempts to define a feature whereby a correction coefficient is determined.  However, the claim language is broader than the disclosed feature where two distinct methods to determine correction coefficient are disclosed.  See at least 0062; 0068.  As per MPEP 2111.01 it is improper to import those narrow methods into the claims.  Thus, the claims are indefinite and because of the indefiniteness of the claims, the examiner cannot determine without undue speculation whether or not the art of record could be appropriately applied.
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.

Regarding Claims 5, 8, 12 and 14, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims. 
Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitations that are not part of the claim. 
For example, the limitation “...wherein when the temperature is lower than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is larger than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses, the controller determines a correction coefficient α satisfying a condition 0 < α < (LEV2a + LEV2b)/(LEV2a* + LEV2b*), and
the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of the opening degree change amounts by the correction coefficient α,” is inconsistent with the disclosure...namely 0061 of the disclosure.  The claim language attempts to define a feature whereby condition must be satisfied before a correction coefficient is determined.  However, the claim language is inconsistent with the disclosed method.  See at least 0061.  As per MPEP 2111.01 it is improper to import that specific method into the claims.  Thus, the claims are indefinite and because of the indefiniteness of the claims, the examiner cannot determine without undue speculation whether or not the art of record could be appropriately applied.
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.
Additionally, it is unclear if the claimed “a correction coefficient α” is a new correction coefficient or the same correction coefficient as defined in previous claims 3 and 4.



Regarding Claims 6, 9, 13 and 15, the absence of an art-based rejection is not an indication of allowable subject matter, but rather, an indication of the indefiniteness of the claims. 
Claims are given broadest reasonable interpretations consistent with the specification.  However, it is important not to import into a claim limitations that are not part of the claim. 
For example, the limitation “...wherein when the temperature is higher than a target value, while a sum (LEV2a + LEV2b) of the values obtained by adding each of the opening degree change amounts to the respective opening degree prior to change is smaller than a sum (LEV2a* + LEV2b*) of the opening degrees prior to change of the outdoor side expansion devices of the heat source apparatuses, 
the controller determines a correction coefficient β satisfying a condition (LEV2a + LEV2b)/(LEV2a* + LEV2b*) < β, and the controller changes the opening degree of each of the outdoor side expansion devices by a value obtained by multiplying the corresponding one of opening degree change amounts by the correction coefficient β” is inconsistent with the disclosure...namely 0067 of the disclosure.  The claim language attempts to define a feature whereby condition must be satisfied before a correction coefficient is determined.  However, the claim language is inconsistent with the disclosed method.  See at least 0067.  
As per MPEP 2111.01 it is improper to import that specific method into the claims.  Thus, the claims are indefinite and because of the indefiniteness of the claims, the examiner cannot determine without undue speculation whether or not the art of record could be appropriately applied.
See also MPEP 2143.03 where all claim limitations must be considered but an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.
Additionally, it is unclear if the claimed “a correction coefficient β” is a new correction coefficient or the same correction coefficient as defined in previous claims 3 and 4.
However, the claims are rejected based upon dependency of properly rejected claims 1 and 2.
Response to Arguments

On pages 13-16 of the remarks, Applicant argues with respect to Claim 1 that Koge et al. (US2016/0245540, hereinafter “Koge”) does not teach every feature of amended claim 1.  In particular, Applicant argues that Koge does not teach “...a gas-liquid separator configured to separate the refrigerant flowing from the high-pressure pipe into gas refrigerant in a gas state and liquid refrigerant in a liquid state,” because Koge does not disclose which pipe is a high-pressure pipe.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains Anticipation Rejections  

In response to Applicant's arguments, Koge teaches in 0060 a cooling main operation where high-pressure gas refrigerant passes through pipe 107 and subsequently liquid separator 112.  Accordingly, the rejection is maintained.

On page 16 of the remarks, Applicant argues with respect to Claim 1 that Koge et al. (US2016/0245540, hereinafter “Koge”) does not teach every feature of amended claim 1.  In particular, Applicant argues that Koge does not teach “...during the heating main operation, the controller increases or decreases a sum of opening degrees of the outdoor side expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining the a ratio between opening degree change amounts of the outdoor side expansion valves based on the temperature detected by the relay device temperature detecting sensor,” because Koge only discloses that the controller generally control the components of the system and therefore does not disclose the controller of amended claim.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On pages 16-17 of the remarks, Applicant argues with respect to Claim 2 that Koge et al. (US2016/0245540, hereinafter “Koge”) does not teach every feature of amended claim 2.  In particular, Applicant argues that Koge does not teach “...the controller increases or decreases a sum of opening degrees of the outdoor expansion valves of the plurality of heat source apparatuses by changing opening degrees of the outdoor expansion valves while maintaining the a ratio between the opening degree change amounts of the outdoor side expansion valves based on a temperature detected by the indoor unit temperature detecting sensor during a heating main operation in which one or more of the plurality of indoor units perform the cooling operation, whereas the remaining indoor units perform heating operation.”  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763